DWOP-No Brief















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-064-CV

     DALE ALAN CURTIS,
                                                                                              Appellant
     v.

     EDDIE BOGGS, ET AL.,
                                                                                              Appellees
 

From the 249th District Court
Johnson County, Texas
Trial Court # 249-219-97
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Dale Alan Curtis filed suit against the former Sheriff of Johnson County and others. 
Curtis appeals from the court's dismissal of his in forma pauperis petition.  Tex. Civ. Prac. &
Rem. Code Ann. § 13.001 (Vernon Supp. 1998).  Curtis timely filed a notice of appeal on
February 20, 1998, and the transcript was filed in this court on March 11.  Although his brief was
due on April 10, he did not file it until April 25.  Tex. R. App. P. 9.2(b), 38.6(a).  Appellate Rule
38.8(a)(1) provides that if an appellant fails to timely file his brief, the Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.
Id. 38.8(a)(1).
      The Appellees have filed motions requesting that we dismiss this appeal for want of
prosecution and that we strike Curtis’ brief for failure to comply with the applicable appellate
rules.  More than ten days have passed, and Curtis has not responded to the Appellees’ motions. 
See id. 10.3(a).  Therefore, we grant the Appellees’ motion to dismiss and dismiss this cause for
want of prosecution.  Id. 38.8(a)(1).  We dismiss the motion to strike as moot.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Chief Justice McDonald (retired)
Dismissed for want of prosecution
Opinion delivered and filed May 20, 1998
Do not publish